Citation Nr: 1760415	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from September 1961 through September 1964.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a March 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction ("AOJ")).

In May 2012, the Veteran testified at a Board hearing before a former Veterans Law Judge.  A transcript of this proceeding has been reviewed and is associated with the Veteran's electronic claims file.  

Thereafter, in an April 2016 notice letter, VA informed the Veteran that the Veterans Law Judge who conducted the May 2012 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.207.  Therefore, the Veteran was offered a new hearing.  He was advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran did not respond, thus waiving his right to a new hearing.  

The Veteran's appeal has previously been before the Board.  Most recently, in August 2016, the Board remanded the Veteran's claim for entitlement to service connection for a right knee disability to the AOJ.  The Board directed the AOJ to obtain an addendum medical opinion, which properly addressed the Veteran's lay contentions of continuous symptoms, on the etiology of the right knee disability.  A review of the record indicates that an addendum medical opinion was obtained in September 2016 and was associated with the Veteran's claims file.  Therefore, the Board finds the AOJ has substantially complied with the directives of the Board's August 2016 remand and that the matter has been properly returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's current right knee degenerative joint disease began during, or was otherwise caused by, his active duty service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee degenerative joint disease are met.  38 U.S.C. §§ 1110, 1112, 1131, 1132, 5103, 5103(a), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the instant appeal, the Veteran is seeking entitlement to service connection for a right knee disability.  After a thorough review of the evidentiary record, the Board finds the Veteran is entitled to service connection for his right knee disability.  Specifically, the Board finds the competent and credible evidence of record, which includes both medical evidence and the Veteran's lay assertions, documents probative evidence of chronic symptomatology since his separation from active military service.  See Savage, 10 Vet. App. at 494-97.  

A review of his current medical treatment records indicates that the Veteran has a current diagnosis for right knee degenerative joint disease.  See e.g. Cincinnati VAMC Records, including x-ray dated January 2014.  Therefore, the Board finds that the Veteran has satisfied the first prong of service connection, the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

As to the second element, the existence of an in-service injury/disease, the Board observes that the Veteran's service medical records reveal multiple instances of right knee pain during his active duty service.  See Chronological Record of Medical Care, dated July 1962, September 1962, March 1963, and July 1964.  These records indicate the Veteran sought treatment for persistent knee pain, which was made worse by prolonged standing and walking, and with deep knee bends.  Following these reports, the Veteran was diagnosed with right knee chondromalacia patella.  At the time of the Veteran's separation from active duty service, his exist physical examination noted he had been placed on light duty, due to knee pain, since July 1964.  

Based upon a review of the Veteran's service medical records, the Board finds there is clear evidence demonstrating an in-service injury.  Thus, the primary question before the Board is whether a nexus exists between the in-service diagnosis for right knee chondromalacia patella, and his current diagnosis for right knee degenerative joint disease. 

In this regard, the Board notes that "chondromalacia" is defined as a "softening of the articular cartilage, most frequently in the patella."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1930 (32d Ed., 2012).  The Board additionally notes that chondromalacia is considered an early manifestation of degenerative joint disease.  See Robert B. Salter, Textbook of Disorders and Injuries of the Musculoskeletal System 258 (Eric P. Johnson et al eds., 3d ed. 1998) ("The earliest biochemical change of degenerative joint disease ... is softening of the (chondromalacia) and loss of the normal elastic resilience that gives cartilage its shock-absorbing ability"); see also 38 C.F.R. § 19.9(d)(5)(the Board is permitted to supplement the record with any recognized medical treatise without the necessity for a remand, especially if it weighs in favor to the Veteran).  Degenerative joint disease - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. 3.309.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).

As noted briefly above, service connection may be established for certain chronic diseases, such as degenerative joint disease, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1133, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Resolving reasonable doubt in the Veteran's favor, and thereby considering right knee chondromalacia a form of arthritis, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) apply to the claim of service connection for a right knee disability.  Furthermore, the Board finds that the Veteran has provided credible statements and testimony, as well as consistent lay histories to examining medical professions, that his right knee symptoms have been continuous since the in-service manifestation of right knee  chondromalacia patella.  See Falzone v. Brown, 8 Vet. App. 398, 403   (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).

Here, the Veteran has consistently reported that symptoms of his right knee disability have remained constant since his separation from active duty service.  For example, when seeking treatment from his VA physicians, the Veteran has consistently reported that his symptoms began during active duty service, and have remained chronic since that time.  See e.g.  Marietta CBOC Records, dated July 2010.  In addition to continuous symptoms, the medical evidence demonstrates that the Veteran received similar treatment for his symptoms throughout the years.  Notably, the Veteran testified that his right knee was drained at least twice during his active duty service.  Thereafter, when discussing his symptoms with examining physicians, the Veteran acknowledged that his right knee was drained on several occasions, due to swelling, after his separation from active duty service, the earliest of which occurred two years following his separation.  See e.g. Marietta CBOC Records.  Moreover, the Veteran has denied experiencing any injury to his right knee since his separation from military service.  See e.g. July 2014 VA Examination 

The Board acknowledges that the medical evidence of record does not reflect actual treatment records from the time the Veteran initially sought medical care for his right knee symptoms.  However, the Veteran has credibly testified that he attempted to obtain these records, but that the physician responded that they were no longer available.  See August 2014 Hearing Testimony; See also February 2010 Correspondence from Beacon Orthopedics.  While the Board has considered this lack of medical records from the time proximate to his separation, the Board finds this lack of documentation should not result in a denial of the instant appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 29 (2007)(holding that sole reliance on the absence of medical evidence of treatment during and after service is an inadequate basis to deny a claim). 

Overall, the Board finds that the Veteran's statements regarding continuous right knee symptoms are credible.  The medical evidence of record demonstrates that the Veteran sustained an injury to his right knee during active duty service, diagnosed as right knee chondromalacia.  Following his separation from service, the Veteran reported he continued to experience symptoms of right knee pain, swelling, and reduced joint mobility.  Most significantly, the Veteran has consistently stated to his treating physicians that the onset of his current knee symptoms began during active duty service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  As such, the Board finds the evidence of record contains probative evidence that the Veteran experienced chronic symptoms of right knee pain since his separation from active duty service.  See Savage, 10 Vet. App. at 494-97.  

In reaching this determination, the Board acknowledges that the evidence of record contains two VA medical opinion which conclude there is no relationship between the Veteran's current right knee degenerative joint disease and the in-service diagnosis for right knee chondromalacia.  However, because the evidence shows that the Veteran's symptoms of right knee chondromalacia have been continuous since service, sufficient to warrant presumptive service connection, such medical nexus opinions addressing direct service connection are not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a presumptive basis, rather than on a direct relationship or nexus.  

In conclusion, and after consideration of the above evidence, the Board finds that the criteria for presumptive service connection for degenerative joint disease of the right knee have been met. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the Veteran's right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


